The opinion of the court was delivered by
Redfield J.
This is an action on jail bond. Plea that the debtor paid the damages, cost and fees, &c. before departing the liberties. Demurrer and joinder and judgment of the county court that the plea is sufficient.
The only question to be determined is, whether' the creditor, under the circumstances, is entitled to interest upon the judgment. It is no doubt true, that, for a great number of years, in England, in actions of debt on judgment, the plaintiff has been considered entitled to recover interest in addition to the amount of the original judgment. The same has always been the law of this state. But at common law, and with us, unless aided by statutes, he could not, in any other mode of enforcing the judgment, recover such interest. If, for instance, he brought scire facias, instead of debt, or took out an alias execution after the date of the judgment, or committed the body of his debtor, who remained in jail, he must be content with the amount of his judgment simply. This difference in the amount the plaintiff realized in these different modes of enforcing his judgment, did not result from any inherent difference in the rights of the parties, but from the technical operation of different remedies. The scire facias only revived the original judgment; the officer could only collect the sum stated in his writ; the jailor was bound to release his prisoner on payment of the sums named in the precept, which was his warrant for detaining him, with, perhaps, additional prison charges.
In many of these cases the legislature has interfered, and enacted that interest shall be paid. On some cases of scire facias, and on executions collected by officers, interest has, at different times, been directed to be reckoned. Whether any such provision has been extended to the present case is now to be determined.
It is not pretended that such is the case, unless the act of November 10, 1822, extends to this case. In the case of Martin v. Kilbourne, 11 Vt. R. 93, we considered the act did extend to all cases where a judgment was enforced by *21an execution put into the hands of an officer; but this only extended to fífe time of executing the process, and had no reference to what had been the state of the judgment before, or what should happen after the process was executed. And we now think that this statute had no reference to the computing of interest on judgments, except such as were in process of execution, and then only up to the time of execution. The terms of the statute clearly indicate- this. “ All judgments, on which execution shall issue, shall be on interest after sixty days, and any officer executing the same is hereby authorized to collect and account therefor.” This clearly gives interest only upon such judgments as are in the process of execution, and then only up to the time of execution, to be computed by the officer. The most, then, that can be concluded, is that, up to the time of the commitment, interest, after sixty days, shall be computed. After that, the execution is no longer “ executing,” but executed.
The form of the writ of execution shows this. The jailor is required to keep the debtor, “ until he pay the full sums above mentioned, with your fees,” — not with interest thereon, but the same sums, the officer might have demanded. Such, too, has been the uniform practice upon this subject. I could never find any one in active business at the time, who ever supposed the statute of 1822 affected cases of this kind ; and contemporaneous exposition of statutes is of paramount weight. The fact that, if the debtor commit an escape, the creditor will recover interest, or that if the creditor release the debtor and take an alias execution, and thus bring the case within the statute of 1822, he will recover interest, no more shows he should recover it here, than the fact, that he is, and always was, entitled to interest in debt on judgment, shows he should equally have recovered it in scire facias, or on execution, even without the aid of the statute. It is enough for us to know that in this case the law has made no provision for adding the interest to the judgment after the commitment, and that the debtor is entitled to his release upon paying the sums upon which he is committed. For one to say, ita lex scripla est, is thought to be, I am aware, no very great work of profoundness in the exposition of the law; but it is an unanswerable reason, why decisions should not countervail the plain letter of the law. Judgment of county court affirmed.